Citation Nr: 1312897	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-37 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for swollen mucosa with deviated septum.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for residuals of a head injury (claimed as traumatic brain injury).  

3.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for post traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a right knee disability.  

5.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for trauma to the mouth (claimed as jaw, scar on jaw, and dental).  

6.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for sinusitis.  

7.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for residuals of left foot surgery.  

8.  Entitlement to service connection for a right knee disability.  

9.  Entitlement to service connection for a psychiatric disorder, claimed as cyclothymic disorder.  

10.  Entitlement to service connection for residuals of a broken nose, including nose bleeds.  

11.  Entitlement to service connection for muscle spasms of the arms, legs, and neck.  

12.  Entitlement to a disability rating in excess of 20 percent for low back strain.  

13.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right ankle.  

14.  Entitlement to a compensable disability rating for tension headaches.  

15.  Entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of June 2009 and November 2010 of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in July 2012.  A transcript from that hearing has been associated with the claims file.  

All of the issues listed above (with the sole exception of whether new and material evidence has been presented to reopen the claim for service connection for a right knee disability) are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied in an August 2008 Board decision on the basis that the Veteran was not currently diagnosed as suffering from a right knee disability related to his active service.  

2.  Evidence received since August 2008 was not previously considered by agency decision makers, is not cumulative and redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for a right knee disability have been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is reopening the Veteran's previously denied claim and remanding it for further development; any discussion of the duties to notify and to assist is premature and thus unnecessary.  

II.  New and Material Evidence

Service connection for a right knee disability was denied in an August 2008 Board decision; that decision became final as of the date it was issued.  38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In its August 2008 decision, the Board denied the Veteran's claim for service connection for a right knee disability on the basis that he was not currently suffering from a right knee disability that was related to his active service.  Though the Board acknowledged that he suffered from chondromalacia, it found that this condition was not related to his active service, and that he was not suffering from any other right knee disability that could be related to his active service.  

Since that denial, the Veteran provided a copy of an application for a disabled license plate or placard.  That application, signed by a nurse practitioner, noted that the Veteran suffered from degenerative arthritis in his right knee and that he wore a right knee brace.  

Since this evidence was not before VA at the time of the Veteran's previous denial, it is new.  This new evidence arguably references a different right knee disability than that considered in the prior decision.  As such, it may be viewed as relating to an unestablished fact necessary to substantiate the claim.  It is therefore also material.  With new and material evidence, reopening of the Veteran's claim for service connection for a right knee disability is warranted.  


ORDER

Reopening of the previously denied claim of service connection for a right knee disability is granted. 


REMAND

For several reasons, the Veteran's remaining claims must be remanded.  

First, in August 2010, the Veteran sent a notice that he his claim for Social Security Disability benefits had been granted in November 2009.  These records do not appear to have been requested.  Additionally, the most recent VA treatment records in the claims file are from June 2009.  As VA has a duty to obtain both SSA and VA records, these records must be obtained.  38 C.F.R. § 3.156 (2012).  

Next, the Veteran underwent a VA examination for his service-connected headaches in June 2009.  This examination, however, did not provide the number of headaches from which the Veteran suffers or whether they are prostrating.  The examination is therefore insufficient for rating purposes, and the Veteran must be afforded a new examination.  

Further, having reopened the Veteran's claim for service connection for a right knee disability, the Veteran must now undergo a VA examination to determine whether his disability is connected to his active service.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from June 2009 and thereafter and associate them with his claims folder.  

2.  Contact the Social Security Administration and request that it provide documentation of any Veteran's award of disability benefits and copies of all medical records developed in association with the award for incorporation into the record.  All attempts to obtain these records must be documented in the Veteran's claims file.  

3.  Schedule the Veteran for a VA neurological examination for headaches by an appropriate medical professional.  It is imperative that the claims file be made available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail.  Specifically, the examiner is to comment on the frequency and severity of the Veteran's headaches, including whether these headaches are prostrating. 

4.  Schedule the Veteran for a VA right knee examination by an appropriate medical professional.  It is imperative that the claims file be made available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right knee disability is related to his active service, including any incidents therein.

The examination report must include a complete rationale for all opinions expressed.  

5.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the issues on appeal.  The RO should then issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


